DETAILED ACTION

This application is in condition for allowance except for the following formal matters: 

Election/Restrictions
Applicant's election without traverse of Species IX (A) (a) directed to Figs. 19-20, 28-29, 33-34 and 36 (Claims 1-18) in the reply filed on August 4th, 2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites “the holes” in line 5 which refers to “a plurality of holes” in line 4 and therefore should be amended to “the plurality of holes” for being consistent.   Appropriate correction is required.
Claims 2-7 are being objected for inheriting the above issue. 

      Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the claim objections. 
Claims 9-18 are allowed over prior art of record.
The following is an examiner's statement of reasons for the indication of allowable subject matter: 
Regarding claims 1, 8 and 15, HUNG et al. (Pub. No.: US 2017/0365587 A1) discloses an electronic device in Figs. 1-2, comprising: a redistribution structure (RDL 1510), the redistribution structure having a front surface and a back surface (see [0028]); a plurality of metal pillars (conductive pillars that connecting chips 133 and RDL 1510) (see [0028]]); a processor die ( chip 133 is logic circuitry die), the processor die having an active side and a back side (see [0036]),  the active side of the processor die being connected to the front surface of the redistribution structure through the plurality of metal pillars (see Fig. 1); an adhesive layer (portion of molding 201’ on the top of chip 133), the adhesive layer being located on the back side of the processor die (see [0111]); a molding material (other portion of molding 201’ around conductive plug 130) (see Fig. 2 and [0038]); a set of conductive posts ( set of conductive plugs 130), the set of conductive posts being placed beside the processor die, the molding material surrounding the conductive posts (see Fig. 2 and [0028], [0038]); a first set of solder bumps (solder bumps that connecting chips 121/123/125 to RDL 1310), the first set of solder bumps being connected to the set of conductive posts (solder bumps connecting to conductive plugs 130 through RDL 1310) (see [0023-0026]); a DRAM module (chips 121/123/125), the DRAM module being connected to the first set of solder bumps (chips 121/123/125 connecting to the solder bumps under them) (see Fig. 2 and [0026-0027]); a second set of solder bumps (set solder bumps 120) (see Fig. 1 and [0023]); a printed circuit board (carrier 110), the printed circuit board being connected to the back surface of the redistribution structure through the second set of solder bumps (carrier 110 connected to RDL 1510 through solders bumps 120) (see Fig. 1 and [0023): a third set of wiring bond pads; and a flash memory, the flash memory (stack die 113) being connected to the printed circuit board through wiring bond pads.
Ho et al. (Patent No.: Us 6,204,562 B1) discloses an electronic device comprising a flash memory (die 206) being connected to printed circuit board (202) through a set of solder bumps (soldering balls 204a) (see Fig. 2, column 3 and lines 1-40). 
The combination of HUNG and Ho fails to disclose at least a middle metal layer of the set of metal layers comprising a plurality of holes, at least a subset of the holes forming a mesh type area, at least a width of one of the holes being greater than a width of an inner line of the mesh type area as recited in claim 1. 
The combination of HUNG and Ho fails the first set of solder bumps having a first size; a third set of solder bumps, the third set of solder bumps having a third size; wherein the first size is smaller than the third size as recited in claims 8 and 15.
Claims 2-7, 9-14 and 16-18 depend on claims 1, 8 and 15, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CUONG B NGUYEN/Primary Examiner, Art Unit 2818